PER CURIAM.
Upon review of the briefs and record on appeal, we find that appellant has failed to demonstrate reversible error; therefore, the trial court’s order denying appellant’s motion to vacate judgment and sentence is affirmed. However, we must remand to the trial court because of clerical errors in the court’s order placing appellant on probation and in the order modifying probation.
Appellant pled nolo contendere to the charge of aggravated assault in circuit case *539number 81-863. The written order placing appellant on probation, however, states his offense as aggravated battery. The same is true of the written order modifying appellant’s probation. The orders of probation must be corrected to show that appellant is on probation for the offense of aggravated assault, not aggravated battery. Accordingly, we remand this cause to the trial court for correction of these errors.
GRIMES, A.C.J., and OTT and LEHAN, JJ., concur.